DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is known within the prior art to have wheelchairs which change the position of the seat based on an extended or retracted position of the wheelbase of the wheelchair (e.g.: Johnson et al. U.S. Patent App. Pub. No. 2010/0117328; Wang U.S. Patent App. Pub. No. 2010/0084831). However, the limitations of wherein the seating portion of the seat includes a receiving portion capable of receiving the battery and arranged closer to a lower of the seat than to the sitting surface, the seat is configured to be moveable between a sitting position that the sitting surface is arranged so as to be directed to an upper of the vehicle, and a retracted position that the seating portion is retracted from the sitting position to the front of the vehicle, the seat is configured so as to be arrangeable in the sitting position in the expanded state and arrangeable in the retracted position in the contracted state, and the receiving portion has an opening formed in a rear-end portion of the seating portion in a front-rear direction of the seat such that the battery is receivable in the receiving portion and the battery is removeable from the receiving portion have not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611